


Exhibit 10.28

 

EXECUTION VERSION

 

AMENDMENT NUMBER TWO

to the

MASTER REPURCHASE AGREEMENT

Dated as of December 9, 2010,

among

PENNYMAC CORP., PENNYMAC MORTGAGE INVESTMENT TRUST HOLDINGS I, LLC and PENNYMAC
LOAN SERVICES, LLC.

and

CITIBANK, N.A.

 

This AMENDMENT NUMBER TWO (this “Amendment Number Two”) is made this 8th day of
December, 2011, among PENNYMAC CORP. and PENNYMAC MORTGAGE INVESTMENT TRUST
HOLDINGS I, LLC (each, a “Seller” and jointly and severally, the “Seller” or
“Sellers”), PENNYMAC LOAN SERVICES, LLC (“Servicer”) and CITIBANK, N.A.
(“Buyer”), to the Master Repurchase Agreement, dated as of December 9, 2010,
among Sellers, Servicer and Buyer, as such agreement may be amended from time to
time (the “Agreement”).  Capitalized terms used but not otherwise defined herein
shall have the meanings assigned to such terms in the Agreement.

 

RECITALS

 

WHEREAS, Seller and Buyer have agreed to extend the Termination Date under the
Agreement for ninety days and to provide for the payment of a pro-rated
Commitment Fee for such period, as more specifically set forth herein; and

 

WHEREAS, as of the date hereof, Seller represents to Buyer that Sellers are in
full compliance with all of the terms and conditions of the Agreement and each
other Program Document and no Default or Event of Default has occurred and is
continuing under the Agreement or any other Program Document.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

 

SECTION 1.         Amendments.  (a) Effective as of December 8, 2011, Section 2
of the Agreement is hereby amended by deleting the definition of “Termination
Date” in its entirety and replacing it with the following:

 

“Termination Date” shall mean March 7, 2012 or such earlier date on which this
Agreement shall terminate in accordance with the provisions hereof or by
operation of law.

 

(b)           Effective as of December 8, 2011, Section 2 of the Agreement is
hereby amended by adding the following definitions in the appropriate
alphabetical order:

 

“Extended Additional Commitment Fee” shall have the meaning assigned such term
in the Pricing Side Letter.

 

“Installment Payment” shall have the meaning assigned such term in the Pricing
Side Letter.

 

--------------------------------------------------------------------------------


 

(c)           Effective as of December 8, 2011, Section 4(c) of the Agreement is
hereby amended by adding the following language at the end of such section:

 

In connection with the extension of the Termination Date from December 8, 2011
to March 7, 2012, Seller agrees to pay to Buyer the Extended Additional
Commitment Fee.  Payment of the Extended Additional Commitment Fee shall be made
in Dollars, in immediately available funds, without deduction, set off or
counterclaim, to Buyer in three monthly payments, each in an amount equal to the
Installment Payment.  The Installment Payments are respectively due on December
8, 2011, January 9, 2012 and February 8, 2012.  Buyer may, in its sole
discretion, net such Extended Additional Commitment Fee (or any portion thereof)
from the proceeds of any Purchase Price paid to any Seller. The Extended
Additional Commitment Fee is and shall be deemed to be fully earned and
non-refundable when paid.

 

SECTION 2.         Fees and Expenses.  Seller agrees to pay to Buyer all
reasonable out of pocket costs and expenses incurred by Buyer in connection with
this Amendment Number Two (including all reasonable fees and out of pocket costs
and expenses of the Buyer’s legal counsel) in accordance with Sections 23 and 25
of the Agreement.

 

SECTION 3.         Representations.  Sellers hereby represent to Buyer that as
of the date hereof, Sellers are in full compliance with all of the terms and
conditions of the Agreement and each other Program Document and no Default or
Event of Default has occurred and is continuing under the Agreement or any other
Program Document.

 

SECTION 4.         Binding Effect; Governing Law.  This Amendment Number Two
shall be binding and inure to the benefit of the parties hereto and their
respective successors and permitted assigns.  THIS AMENDMENT NUMBER TWO SHALL BE
CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (EXCEPT
FOR SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

SECTION 5.         Counterparts.  This Amendment Number Two may be executed by
each of the parties hereto on any number of separate counterparts, each of which
shall be an original and all of which taken together shall constitute one and
the same instrument.

 

SECTION 6.         Limited Effect.  Except as amended hereby, the Agreement
shall continue in full force and effect in accordance with its terms.  Reference
to this Amendment Number Two need not be made in the Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Agreement, any reference in any of such items to the Agreement being sufficient
to refer to the Agreement as amended hereby.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Sellers, Servicer and Buyer have caused this Amendment
Number Two to be executed and delivered by their duly authorized officers as of
the day and year first above written.

 

 

 

PENNYMAC CORP.

 

(Seller)

 

 

 

 

 

By:

/s/ Anne D. McCallion

 

Name:

Anne D. McCallion

 

Title:

Chief Financial Officer

 

 

 

 

PENNYMAC MORTGAGE INVESTMENT TRUST HOLDINGS I, LLC

 

(Seller)

 

 

 

 

 

 

 

 

By:

/s/ Anne D. McCallion

 

Name:

Anne D. McCallion

 

Title:

Chief Financial Officer and Treasurer

 

 

 

 

PENNYMAC LOAN SERVICES, LLC,

 

(Servicer)

 

 

 

 

 

By:

/s/ Anne D. McCallion

 

Name:

Anne D. McCallion

 

Title:

Vice President, Finance

 

 

 

 

 

 

 

CITIBANK, N.A.

 

(Buyer)

 

 

 

 

 

By:

/s/ Susan Mills

 

Name:

Susan Mills

 

Title:

Vice President

 

 

 

 

 

 

Acknowledged:

 

 

 

 

 

PENNYMAC MORTGAGE INVESTMENT TRUST

 

 

 

 

 

By:

/s/ Anne D. McCallion

 

 

 

Name:

Anne D. McCallion

 

 

Title:

Chief Financial Officer

 

 

 

Amendment Number Two to Master Repurchase Agreement

 

--------------------------------------------------------------------------------
